DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I and the species “at least one contrast agent and at least one substrate” in the reply filed on 9/29/21 is acknowledged.
Claims 18-22 and 24-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/29/21.

Objection to Color Drawings/Specification

MPEP 608.02, part VIII states: 

Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ).  

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.      

Since the color petition of 06/22/2021 was not granted in the decision of 07/30/2021, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of 06/22/2021 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,3,7,10,11 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meade et al. (US 2013/0302258A1).
Meade et al. (US 2013/0302258A1) teaches of MRI contrast agents targeted to a HaloTag protein 
    PNG
    media_image1.png
    377
    837
    media_image1.png
    Greyscale
 via the haloalkane and wherein a variety of haloalkane ligands are known to covalently bind to a HaloTag (abstract; Figure 1; p1, [0008],[0010-0011]; p2, [0012],[0021]; p3, [0037-0039]; claims 1-5). The MRI contrast agent composition was formulated in MOPS buffer (p9, [0087]).

    PNG
    media_image2.png
    89
    78
    media_image2.png
    Greyscale
 moieties of the disclosure anticipate the contrast agent with the paramagnetic Gd of the instant claims.
The 
    PNG
    media_image3.png
    215
    355
    media_image3.png
    Greyscale
of the disclosure anticipate the substrate of a self-labeling enzyme of the instant claims.
The Halo of the disclosure anticipates the Halo self-labeling enzyme of the instant claims which is capable of covalently binding to the substrate.
The MOPS buffer anticipates the pharmaceutical carrier of the instant claims.


Claim(s) 1,2 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lukinavicius et al. (Nature Chem. 2013, 5, 132-139). 
Lukinavicius et al. (Nature Chem. 2013, 5, 132-139) teaches of fluorescent probes
    PNG
    media_image4.png
    123
    306
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    166
    287
    media_image5.png
    Greyscale
 (abstract; p132, right column, last paragraph to first paragraph of p133; p133, Living-cell imaging with SiR-carboxyl derivatives; Figure 1). The fluorescent probes are biocompatible near-infrared silicon-rhodamine probes 
The dyes of the disclosure anticipate the fluorescent moiety of the instant claims and are capable of emitting near infrared light.
The R moieties of the disclosure anticipate the substrate of the instant claims.


Claim(s) 1,2,10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (Am. J. Transl. Res. 2011, 3, 392-403).
Hong et al. (Am. J. Transl. Res. 2011, 3, 392-403) teaches of 64Cu PET agents 
    PNG
    media_image6.png
    581
    720
    media_image6.png
    Greyscale
that can be 
Combination of different imaging modalities can provide complementary information and allow scientists to interrogate various biological events from different perspectives. A previous report has already used the HaloTag protein for in vivo optical imaging, whereas here we demonstrate its application for PET imaging. The same HTL may potentially be labeled with a variety of image tags for other imaging modalities, such as 99mTc/123I for SPECT and Gd3+/iron oxide nanoparticles for MRI, respectively. Differently labeled HTLs can be used for imaging HaloTag-expressing cells with different techniques, which will greatly facilitate the potential widespread use of HaloTag-based reporter gene imaging. We envision that PET/fluorescence imaging is the most powerful combination. Further optimization of the HaloTag-based reporter gene system for non-invasive multimodality molecular imaging is currently underway (p400, right column, last paragraph; p401, entire left column). 
The 64Cu-NOTA of the disclosure anticipates the contrast agent of the instant claims.
The haloalkane moiety of the disclosure anticipates the substrate of the instant claims.
The Halo of the disclosure anticipates the self-labeling enzyme of the instant claims which is capable of covalently binding to the substrate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meade et al. (US 2013/0302258A1).
Meade et al. (US 2013/0302258A1) discloses of the use of fluorescent dyes modified with a haloalkane ligand to provide fluorescence based verification of HaloTag function (p5, [0053-0054]). 
Meade et al. does not explicitly disclose a fluorescent haloalkane contrast agent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to bind a fluorescent dye to the 
    PNG
    media_image3.png
    215
    355
    media_image3.png
    Greyscale
of Meade et al. to bind the dye to HaloTag as Meade et al. envisioned binding a fluorescent dye to the 
    PNG
    media_image3.png
    215
    355
    media_image3.png
    Greyscale
for HaloTag function verification.


Claims 1,2,7,10,11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (Am. J. Transl. Res. 2011, 3, 392-403).
Hong et al. (Am. J. Transl. Res. 2011, 3, 392-403) discloses 64Cu PET agents that can be attached to 4T1-HaloTag-ECS tumors as well as that stated above.
In regards to claim 7: Hong et al. does not disclose a paramagnetic metal, such as Gd.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
64Cu for the Gd of Hong et al. as Hong et al. envisioned utilizing different radionuclides, such as 99mTc/123I and Gd3+/iron oxide nanoparticles for different imaging techniques, e.g. SPECT and MRI.
In regards to claim 15: Hong et al. does not disclose the combination of a contrast agent and a fluorescent moiety bound to a substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to bind a fluorescent dye and a PET agent to the HaloTag as Hong et al. envisioned binding a fluorescent dye and a PET agent to the HaloTag for the advantage of HaloTag-based reporter gene system non-invasive multimodality molecular imaging.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/MELISSA J PERREIRA/Examiner, Art Unit 1618